DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending in this action.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Communication Method for Implementing Dual Card, Dual Standby and Dual Pass Connections in a Terminal

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,980,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims in the examined application is similar to the invention defined by the claims in the patent except the claims in the examined application are broader than the claims in the patent as can be seen below.
Claim 1 in the patent reads on claim 1 in the examined application except claim 1 in the examined application is broader than claim 1 in the patent. The seemingly difference between “responding to the paging request before sending a packet of the first communications connection” in the examined application and “responding to the 
paging request when the terminal does not have the to-be-sent voice packet” in the paten carries no patentable weight since the terminal can respond to the paging request first as it does not have a to-be-sent voice packet at the paging occasion. 
Claim 2 in the patent reads on claim 2 in the examiner application.
Claim 3 in the patent reads on claim 3 in the examiner application.
Claim 4 in the patent reads on claim 4 in the examiner application.
Claim 5 in the patent reads on claim 5 in the examiner application.
Claim 6 in the patent reads on claim 6 in the examiner application.
Claim 7 in the patent reads on claim 7 in the examiner application.
Claim 8 in the patent reads on claim 8 in the examiner application.
Claim 9 in the patent reads on claim 9 in the examiner application.
Claim 10 in the patent reads on claim 10 in the examined application except claim 10 in the examined application is broader than claim 10 in the patent. The seemingly responding to the paging request before sending a packet of the first communications connection” in the examined application and “responding to the 
paging request when the terminal does not have the to-be-sent voice packet” in the paten carries no patentable weight since the terminal can respond to the paging request first as it does not have a to-be-sent voice packet at the paging occasion. 
Claim 11 in the patent reads on claim 11 in the examiner application.
Claim 12 in the patent reads on claim 12 in the examiner application.
Claim 13 in the patent reads on claim 13 in the examiner application.
Claim 14 in the patent reads on claim 14 in the examiner application.
Claim 15 in the patent reads on claim 15 in the examiner application.
Claim 16 in the patent reads on claim 16 in the examiner application.
Claim 17 in the patent reads on claim 17 in the examiner application.
Claim 18 in the patent reads on claim 18 in the examiner application.
Claim 19 in the patent reads on claim 19 in the examiner application.
Claim 20 in the patent reads on claim 20 in the examined application except claim 20 in the examined application is broader than claim 20 in the patent. The seemingly difference between “responding to the paging request before sending a packet of the first communications connection” in the examined application and “responding to the 
paging request when the terminal does not have the to-be-sent voice packet” in the paten carries no patentable weight since the terminal can respond to the paging request first as it does not have a to-be-sent voice packet at the paging occasion. 


Allowable Subject Matter

Claims 1-20 are potentially allowable provided a timely Terminal Disclaimer (TD)  is filed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        12/31/2021